Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to Applicant’s Election filed September 2, 2022.  Claims 16-33 are pending in the present application.


Election/Restrictions
Applicant’s election with traverse of Group I (claims 16-29) in the reply filed on September 2, 2022 is acknowledged.  
The traversal is on the grounds that the method for determining unity of invention under PCT Rule 13 shall be construed as permitting, in the present application, the inclusion of an independent claim for a given product, and an independent claim for a use of said product as a single invention.  Applicants assert that a product is specifically designed for carrying out a process when the product is suitable for carrying out the process with the technical relationship being present between the claimed product and the claimed process.  Applicants argue that the expression "specifically designed" does not imply that the product could not be used for carrying out another process, nor does it imply that the process could not be carried out using an alternative product.  Applicants point the Examiner to MPEP § 1893.03(d). Applicants assert that the pharmaceutical composition as set forth in claims 30-33ah is specifically designed for the method of treating lung disease according to claims 16-29 and for this reason, rejoinder of claims 30-33 is proper and requested by Applicant.
Applicants argument has been fully considered by the Examiner, but is not found persuasive because as noted in the previous Requirement for Restriction/Election filed March 4, 2022, unity of invention exists only when the shared same or corresponding technical feature is a contribution over the prior art.  As noted in the Requirement for Restriction/Election, the inventions do not possess a single general inventive concept under PCT Rule 13.1 because under PCT Rule 13.2, they lack the same or corresponding special technical in view of at least D.S. An et al. (JOURNAL OF VIROLOGY, April 2001 Vol. 75:3488-3489) (submitted and made of record on the IDS filed April 20, 2020).  For further explanation, see claim rejection below under 35 USC § 103 for obviousness.  The Examiner maintains that there is no common special technical feature which exists between the Groups of the Requirement for Restriction/Election filed March 4, 2022.  Therefore unity of invention is lacking since Applicant’s invention does not make a contribution over the prior art. 
Accordingly, claims 30-33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made with traverse in the reply filed on September 2, 2022.
The requirement is still deemed proper and is therefore made FINAL.
Claims 16-29 have been examined on the merits as detailed below:



Information Disclosure Statement
Applicant’s information disclosure statement (IDS) filed April 20, 2020 is acknowledged.  The submission is in compliance with the provisions of 37 CFR §1.97.  Accordingly, the Examiner has considered the information disclosure statement, and a signed copy is enclosed herewith.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The certified copy has been placed in the file.


Drawings
The Drawings filed on April 20, 2020 are acknowledged and have been accepted by the Examiner.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The phrases, “a therapeutic drug associated to a syncytin protein” (claim 16) and “functional variants” (claim 28) in the claims are indefinite.  MPEP § 2173.02 (II) states that one of the purposes of examination under 35 USC § 112, second paragraph is to determine whether the claim apprises one of ordinary skill in the art of its scope and, therefore, serves the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent. See, e.g., Solomon v. Kimberly-Clark Corp., 216 F.3d 1372, 1379, 55 USPQ2d 1279, 1283 (Fed. Cir. 2000). See also In re Larsen, No. 01-1092 (Fed. Cir. May 9, 2001) (unpublished). If the language of the claim is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement, a rejection of the claim under 35 U.S.C. 112, second paragraph, would be appropriate. See Morton Int’l, Inc. v. Cardinal Chem. Co., 5 F.3d 1464, 1470, 28 USPQ2d 1190, 1195 (Fed. Cir. 1993). In this case, there is no “bright line” by which to evaluate “a therapeutic drug associated to a syncytin protein” and “functional variants”, and so the claims are vague and indefinite.
Without a clear definition, one in the art would be required to make assumptions of the metes and bounds of the claim based on their opinion of what “a therapeutic drug associated to a syncytin protein” would mean in the context of the instant claim.  "Associated" can mean merely present in the same composition and this broadest interpretation is considered.  Regarding “functional variants”, proteins have many possible functions, including, e.g. regulation of certain pathways, cell growth, and many others. Thus, any possible gene is considered to fall under the unclear definition of "functional variants".
One of skill in the art is not apprised of the metes and bounds of the claims.
For art purposes, the Examiner is interpreting “a therapeutic drug associated to a syncytin protein” as any composition present in the same composition as the syncytin protein.  “Functional variants” will be interpreted as any known gene.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4.Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 16-29 are rejected under 35 U.S.C. 103 as being obvious over D.S. An et al. (JOURNAL OF VIROLOGY, April 2001 Vol. 75:3488-3489) (submitted and made of record on the IDS filed April 20, 2020) in view of Bacquin et al. (JOURNAL OF VIROLOGY, July 2017 Vol. 91: pages 1 and 2) (submitted and made of record on the IDS filed April 20, 2020) and evidenced by Pfeifer et al. (THERAPEUTIC DELIVERY, July 2010 Vol. 1:133-148) (submitted and made of record on the IDS filed April 20, 2020).  
The claims are drawn to a method of preventing and/or treating lung diseases in a patient in need thereof, comprising administering to the patient a therapeutically effective amount of a pharmaceutical composition targeting lung tissue, comprising at least a therapeutic drug associated to a syncytin protein.
Applicant is reminded that "associated" can mean merely present in the same composition and this broadest interpretation is considered in the following art rejection.  Regarding “functional variants”, any possible gene is considered to fall under the unclear definition of this term.  For further explanation, see 35 USC § 112 rejection above for indefiniteness. 
D.S. An et al. teach that retroviruses can be pseudotyped with syncytin.  For example, D.S. An et al. teach that HIV-1 virions can be pseudotyped with HERV-W envelope glycoprotein (syncytin-1) and confers tropism for CD4-negative cells.  The vector used for pseudotyping bears an enhanced green fluorescent protein (EGFP)-encoding reporter gene which represents a therapeutic drug associated to a syncytin protein.
D.S. An et al. teach that infectious pseudotypes were not observed with a different retrovirus/lentivirus, the murine leukemia virus (MLV) based vectors.  See Fig. 1, for example.
Bacquin et al. teach that lymphocyte antigen 6 complex (Ly6E) is a syncytin receptor and also teach that Ly6E is highly expressed in lung tissue.  See Figure 5, for example.  It should be noted that both Asundi et al. (CLINICAL CANCER RESEARCH, THE AMERICAN ASSOCIATION FOR CANCER RESEARCH, July 2015 Vol. 91:e00832-17) and WO 2013/177055 A2 (both submitted and made of record on the IDS filed April 20, 2020) teach that Ly6 E is highly expressed in normal and cancerous lung cells.
The targeting of specific tissues, in particular, the lung, for specific delivery of genes to this tissue, especially to treat lung diseases using pseudotyped retroviral vectors even with modified targeting ligands, was a well-known strategy in the prior art before the effective filing date of the claimed invention.  See the evidence of Pfeifer et al., for example.
Before the effective filing date of the claimed invention, it was known that retroviruses could be pseudotyped with syncytin.  It was also well-known that the syncytin receptor, Ly6E is expressed in the lungs at high levels.  A person of ordinary skill in the art would have been motivated to modify and direct the retrovirus/lentivirus pseudotyped with syncytin of D.S. An et al. to target tissues expressing syncytin receptors (e.g. lung) for the purpose of therapy (e.g. treating a lung disease/disorder).  
In view of the fact that retroviruses pseudotyped with syncytin were known and since it was known that the syncytin receptor was Ly6E and the high expression in mouse lung of this receptor was also known, the finding that syncytin could direct pseudotyped lentiviruses to the lung is obvious and the skilled person would have expected reasonable expectation of success.
Therefore, it would have been prima facie obvious to the person of ordinary skill in the art to arrive at the claimed invention from the disclosure of D.S. An et al. in view of Bacquin et al., absent some evidence to the contrary.


Claims Rejection - Improper Markush
Claim 23 is rejected on the judicially-created basis that it encompasses an improper grouping of alternatives.  See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature.  The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons:  The claims include drugs which do not share a common substantial feature (i.e. there is no common “core” structure shared by all members of the group).  The claim encompasses drugs which can be natural, synthetic or recombinant molecule or agent, such as a nucleic acid, peptide nucleic acid (PNA), protein including antibody and antibody fragment, peptide, lipid including phospholipid, lipoprotein and phospholiprotein, sugar, small molecule, other molecule or agent with different physical and chemical structures.
Claim 28 is rejected on the judicially-created basis that it encompasses an improper grouping of alternatives.  See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature.  The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons:  The claims include genes of interest which do not share a common substantial feature (i.e. there is no common “core” structure shared by all members of the group).  The claim encompasses genes of interest, wherein the genes have mutations associated with very different pathologies and genetic disorders.
In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature.  This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. 134 and 37 CFR 41.31(a)(1).  


Conclusion
No claims are allowable at this time.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Terra C. Gibbs whose telephone number is 571-272-0758.  The Examiner can normally be reached from 8 am - 5 pm M-F.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/TERRA C GIBBS/Primary Examiner, Art Unit 1635